PER CURIAM.
Wendalyn Crawford, the plaintiff below, appeals from an order dismissing her complaint for failure to serve process on defendants within 120 days from the filing of the complaint. For the following reasons, we reverse.
Florida Rule of Civil Procedure 1.070(j) was recently amended to provide that if a plaintiff fails to serve a defendant with process and the initial pleading within 120 days of the filing of the initial complaint, the trial court shall extend the time for service if the plaintiff shows good cause for the delay. See Amendment to Fla. Rule of Civil Procedure 1.070(j), 720 So.2d 505 (Fla.1998). The supreme court made the amendment applicable “to all civil cases commenced after the date of this opinion” and “insofar as just and practicable, to all civil cases pending as of the date of this opinion.” Amendment to Florida Rule of Civil Procedure 1.070(j), 24 Fla. L. Weekly S109, — So.2d-, 1999 WL 106934 (Fla. Mar. 4,1999).
In this case, it is both just and practicable to apply the rale. The plaintiff has demonstrated good cause why service was not made within the 120-day period; the defendants will suffer no prejudice by reinstatement of the complaint. See Almeida v. FMC Corp., No. 98-366,-So.2d-, 1999 WL 157367 (Fla. 3d DCA Mar.24, 1999). Accordingly, we reverse the order on appeal and remand with directions to reinstate the complaint.
Reversed and remanded with directions.